DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—7, 11—14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0302616 A1) in view of Liu et al. (US 2015/0247908 A1).
Regarding claim 1 
Huang discloses 
A medical imaging system ([0007]), 
wherein the medical imaging system ([0007]—[0009]) comprises:
a memory for storing machine executable instructions ([0040]); 
a processor ([0007]) for controlling the medical imaging system ([0007]—[0009]),
 	wherein execution of the machine executable instructions ([0040])                   causes the processor to control the medical imaging system to:

receive magnetic resonance data ([0002]), 
Huang does not explicitly teach 
“wherein the magnetic resonance data comprises B0 field data of a reference scan for a plurality of voxels and water saturation data of a WASSR scan for a subset of voxels of the plurality of voxels, the water saturation data comprising data of a limited number of sample points;
determine a local absolute water saturation frequency for each voxel of the subset using the water saturation data of the WASSR scan; and
reconstruct a field map comprising a local absolute water saturation frequency for each voxel of the plurality of voxels, wherein the reconstruction comprises determining relative frequency differences between the voxels using the B0 field data of the reference scan and adding a frequency offset to the relative frequency differences based on the determined local absolute water saturation frequencies of the subset”.
Liu, however, teaches 
wherein the magnetic resonance data comprises B0 field data of a reference scan for a plurality of voxels and water saturation data ([0006]) of a WASSR scan for a subset of voxels of the plurality of voxels, the water saturation data comprising data of a limited number of sample points ([0006]—[0008], FIG. 2A 


and 2B illustrate measured maps—“number of sample points limited to the maps”, [0013]);
determine a local absolute water saturation frequency for each voxel of the subset using the water saturation data of the WASSR scan ([0008]); and                            
reconstruct a field map comprising a local absolute water saturation frequency for each voxel of the plurality of voxels ([0029], the raw data is reconstructed with phase mapping and temperature-change mapping and comparing phase images—voxels), 
wherein the reconstruction comprises determining relative frequency differences between the voxels using the B0 field data of the reference scan and adding a frequency offset to the relative frequency differences based on the determined local absolute water saturation frequencies of the subset ([0029], reconstruction used differences between reference images caused by differences in B.sub.0 fields with frequency offsets, Hz and temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the facility of a “final image updated using a reference scan and frequency offsets” as taught by Liu in the system of Huang.
The justification for this modification would be to monitor the temperature of a targeted tumor during hyper thermic treatment of such a tumor. 

Regarding claim 2
Huang in view of Liu teach the medical imaging system of claim 1. 
Liu applied to claim 2 further teaches 
wherein the limited number of sample points is 2 or 3 ([0012]).          
Regarding claim 3
Huang in view of Liu teach the medical imaging system of claim 1. 
Liu applied to claim 3 further teaches                    
wherein the subset of voxels comprises voxels with a minimum value of the B0 field data according to the reference scan ([0021]—[0029]).
Regarding claim 4
Huang in view of Liu teach the medical imaging system of claim 1. 
Liu applied to claim 4 further teaches
wherein the subset of voxels comprises a single voxel ([0014]).
Regarding claim 5
Huang in view of Liu teach the medical imaging system of claim 1. 
Huang applied to claim 5 further teaches 
wherein the medical imaging system further comprises a magnetic resonance imaging system configured for acquiring the magnetic resonance data from a subject within an imaging zone ([0002]—[0004]), 
Liu applied to claim 5 further teaches 


wherein the pulse sequence commands are configured to acquire the B0 field data according to a B0 field mapping protocol and the water saturation data according to a WASSR magnetic resonance imaging protocol ([0026]—[0029]), 
wherein execution of the machine executable instructions causes the processor to control the magnetic resonance imaging system with the pulse sequence commands to acquire the magnetic resonance data ([0010]).
Regarding claim 6
Huang in view of Liu teach the medical imaging system of claim 1.
Liu applied to claim 6 further teaches 
wherein the magnetic resonance data received further comprises chemical exchange saturation transfer data  of a CEST scan ([0022]), 
wherein the execution of the machine executable instructions further causes the processor to control the medical imaging system (claim 11) to:
adjust the local absolute water saturation frequency of the chemical exchange saturation transfer data for each voxel of the plurality of voxels using the reconstruct field map ([0008] & claim 1);
reconstruct a CEST map using the adjusted chemical exchange saturation transfer data ([0006]—[0013].


Huang in view of Liu teach the medical imaging system of claim 6.
Liu applied to claim 7 further teaches 
wherein the memory stores further pulse sequence commands ([0018])
 wherein the further pulse sequence commands ([0021]) are configured to acquire the chemical exchange saturation transfer data according to a CEST magnetic resonance imaging protocol, wherein execution of the machine executable instructions causes the processor to control the magnetic resonance imaging system with the further pulse sequence commands to acquire the chemical exchange saturation transfer data ([0022] & [0039]). 
Regarding claim 11
The method of claim 11 is matched by the operation of the apparatus as 
set forth in claim 1.
Regarding claim 12
Huang in view of Liu teach the method of claim 11.
Huang applied to claim 12 further teaches 
wherein the medical imaging system ([0007]) further comprises a magnetic resonance imaging system configured for acquiring the magnetic resonance data from a subject within an imaging zone ([0002] & [0033]), 
wherein the method further comprises:


Liu applied to claim 12 further teaches 
acquire the B0 field data according to a B0 field mapping protocol and the water saturation data according to a WASSR magnetic resonance imaging protocol ([0022], B.sub.0 fields are maps at two different temperatures. T-WASSR mapping is used, [0028]—[0029]).
Regarding claim 13
	Huang discloses 
A computer program product comprising machine executable instructions stored on a non-transitory computer readable medium ([0036]) for execution by a processor controlling a medical imaging system ([0001]—[0007])
wherein execution of the machine executable instructions causes the processor to control the medical imaging system ([0036]) to:
Huang does not explicitly disclose
“receive magnetic resonance data, wherein the magnetic resonance data comprises B0 field data of a reference scan for a plurality of voxels and water saturation data of a WASSR scan for a subset of voxels of the plurality of voxels, the water saturation data comprising data of a limited number of sample points;
determine a local absolute water saturation frequency for each voxel of the subset using the water saturation data of the WASSR scan; and

reconstruct a field map comprising a local absolute water saturation frequency for each voxel of the plurality of voxels, wherein the reconstruction comprises determining relative frequency differences between the voxels using the B0 field data of the reference scan and adding a frequency offset to the relative frequency differences based on the determined local absolute water saturation frequencies of the subset”. 
Liu, however, teaches 
receive magnetic resonance data, wherein the magnetic resonance data comprises B0 field data of a reference scan for a plurality of voxels and water saturation data ([0006]) of a WASSR scan for a subset of voxels of the plurality of voxels, the water saturation data comprising data of a limited number of sample points ([0006]—[0008], FIG. 2A and 2B illustrate measured maps—“number of sample points limited to the maps”, [0013]);
determine a local absolute water saturation frequency for each voxel of the subset using the water saturation data of the WASSR scan ([0008]); and
reconstruct a field map comprising a local absolute water saturation frequency for each voxel of the plurality of voxels ([0029], the raw data is reconstructed with phase mapping and temperature-change mapping and comparing phase images—voxels), 


wherein the reconstruction comprises determining relative frequency differences between the voxels using the B0 field data of the reference scan and adding a frequency offset to the relative frequency differences based on the determined local absolute water saturation frequencies of the subset ([0029], reconstruction used differences between reference images caused by differences in B.sub.0 fields with frequency offsets, Hz and temperature.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the facility of a “final image updated using a reference scan and frequency offsets” as taught by Liu in the system of Huang.
The justification for this modification would be to monitor the temperature of a targeted tumor during hyper thermic treatment of such a tumor. 
Regarding claim 14
	Huang in view of Liu disclose the computer program product of claim 13.
	Liu applied to claim 14 further teaches 
 wherein the computer program product further comprises pulse sequence commands ([0021]), 
wherein the pulse sequence commands are configured to acquire the B0 field data according to a B0 field mapping protocol ([0006]—[0008], FIG. 2A and 2B illustrate measured maps—“number of sample points limited to the maps”, [0013]) 

and the water saturation data according to a WASSR magnetic resonance imaging protocol ([0008]), 
wherein execution of the machine executable instructions further causes the processor to control the medical imaging system to acquire the magnetic resonance data ([0010]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0302616 A1) in view of Liu et al. (US 2015/0247908 A1) in view of Van Zijl et al. (US 2012/0286781 A1). 
Regarding claim 8
Huang in view of Liu teach the medical imaging system of claim 6.
Huang in view of Liu do not explicitly teach 
“wherein the CEST magnetic resonance imaging protocol is an amide proton transfer weighted magnetic resonance imaging protocol”.
Zijl, however, teaches 
wherein the CEST magnetic resonance imaging protocol is an amide proton transfer weighted magnetic resonance imaging protocol ([0035]—[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “amide proton protocol” as taught by Zijl  in the system of Huang in view of Liu.
The justification for this modification would be to create images

such that the contrast is visible on the water, while the effects of conventional MTC are very small ([0012], Zijl).
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0302616 A1) in view of Liu et al. (US 2015/0247908 A1) in view of Hu et al. (US 2016/0169994 A1).
Regarding claim 9
Huang in view of Liu teach the medical imaging system of claim 1.
Liu applied to claim 9 further teaches 
wherein the reconstruct of the field map comprises reconstructing a B0 field map using the B0 field of the reference scan ([0029], the reference image is the reference scan).
Huang in view of Liu do not explicitly teach 
“comprising data for multiple echo shifts or echo times according to a Dixon-type magnetic resonance imaging protocol”.
Hu, however, teaches 
comprising data for multiple echo shifts or echo times according to a Dixon-type magnetic resonance imaging protocol ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “Dixon type resonance protocol” as taught by Hu in the system of Huang in view of Liu.

The justification for this modification would be to use an imaging technique that has fat suppression and creates much fewer image artifacts than other fat-suppression techniques. 
Regarding claim 10
Huang in view of Liu teach the medical imaging system of claim l any one claims 1.
Liu applied to claim 10 further teaches 
wherein the B0 field map is reconstructed using the B0 field data of the reference scan (the “reference image” is the reference scan; the B.sub.0 is mapped using difference temperature).
Huang in view of Liu do not explictly teach
“comprising data for multiple echo shifts or echo times with water and fat signals being in-phase”.
Hu, however, teaches 
comprising data for multiple echo shifts ([0046]) or echo times with water and fat signals being in-phase ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “echo shifts and fat-water signals that are in phase” as taught by Hu in the system of Huang in view of Liu.

The justification for this modification would be to create MRI imaging that differentiates cortical bone tissue, spongy bone tissue, lung tissue, body soft tissue, body fat tissue, air pockets within the body, and external air by voxel ([0014], Hu). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR \


only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852